UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


MARK DUBLINO,

                                          Plaintiff,
                                                                                      9:19-CV-0381
                 v.                                                                   (GLS/DJS)


TIMOTHY McCARTHY et al.,

                                          Defendants.


APPEARANCES:

MARK DUBLINO
18-B-0793
Plaintiff, pro se
Auburn Correctional Facility
P.O. Box 618
Auburn, NY 13021


GARY L. SHARPE
Senior United States District Judge

                                           DECISION and ORDER

I.      INTRODUCTION

        The Clerk has sent to the Court for review a pro se civil rights complaint filed by

plaintiff Mark Dublino pursuant to 42 U.S.C. § 1983 ("Section 1983"), together with an

application to proceed in forma pauperis (IFP) and motion for a preliminary injunction. Dkt.

No. 1 ("Compl."); Dkt. No. 2 ("IFP Application"); Dkt. No. 3 ("Preliminary Injunction Motion").1



        1
            Following plaintiff's submission of his complaint and IFP Application, the action was administratively
closed based on plaintiff's failure to submit the Inmate Authorization Form required in this District. Dkt. No. 5.
Plaintiff then properly filed the Inmate Authorization Form required in this District, and this action was re-opened.
Dkt. Nos. 9, 10.
Plaintiff is incarcerated at Auburn Correctional Facility and has not paid the filing fee for this

action.

II.       IFP APPLICATION

          Upon review, the Court finds that plaintiff has submitted a completed and signed IFP

Application, (Dkt. No. 2), which demonstrates economic need. See 28 U.S.C. § 1915(a)(2).

Plaintiff has also filed the inmate authorization form required in this District. Dkt. No. 9.

Accordingly, plaintiff's IFP Application is granted.

III.      SUFFICIENCY OF THE COMPLAINT

          A.    Governing Legal Standard

          Section 1915(e) directs that, when a plaintiff seeks to proceed in forma pauperis, "(2)

. . . the court shall dismiss the case at any time if the court determines that – . . . (B) the

action . . . (i) is frivolous or malicious; (ii) fails to state a claim on which relief may be granted;

or (iii) seeks monetary relief against a defendant who is immune from such relief." 28 U.S.C.

§ 1915(e)(2)(B).2 Thus, even if a plaintiff meets the financial criteria to commence an action

in forma pauperis, it is the court's responsibility to determine whether the plaintiff may

properly maintain the complaint that he filed in this District before the court may permit the

plaintiff to proceed with this action in forma pauperis. See id.

          Likewise, under 28 U.S.C. § 1915A, a court must review any "complaint in a civil

action in which a prisoner seeks redress from a governmental entity or officer or employee of

a governmental entity" and must "identify cognizable claims or dismiss the complaint, or any

portion of the complaint, if the complaint . . . is frivolous, malicious, or fails to state a claim


        2
          To determine whether an action is frivolous, a court must look to see whether the complaint "lacks an
arguable basis either in law or in fact." Neitzke v. Williams, 490 U.S. 319, 325 (1989).

                                                       2
upon which relief may be granted; or . . . seeks monetary relief from a defendant who is

immune from such relief." 28 U.S.C. § 1915A; see Carr v. Dvorin, 171 F.3d 115, 116 (2d Cir.

1999) (per curiam) (Section 1915A applies to all actions brought by prisoners against

government officials even when plaintiff paid the filing fee); Abbas v. Dixon, 480 F.3d 636,

639 (2d Cir. 2007) (stating that both sections 1915 and 1915A are available to evaluate

prisoner pro se complaints).

       In reviewing a pro se complaint, the court has a duty to show liberality toward pro se

litigants, see Nance v. Kelly, 912 F.2d 605, 606 (2d Cir. 1990) (per curiam), and should

exercise "extreme caution . . . in ordering sua sponte dismissal of a pro se complaint before

the adverse party has been served and both parties (but particularly the plaintiff) have had an

opportunity to respond." Anderson v. Coughlin, 700 F.2d 37, 41 (2d Cir. 1983) (internal

citations omitted). Therefore, a court should not dismiss a complaint if the plaintiff has stated

"enough facts to state a claim to relief that is plausible on its face." Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007). "A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing

Twombly, 550 U.S. at 556). Although the Court should construe the factual allegations in the

light most favorable to the plaintiff, "the tenet that a court must accept as true all of the

allegations contained in a complaint is inapplicable to legal conclusions." Id. "Threadbare

recitals of the elements of a cause of action, supported by mere conclusory statements, do

not suffice." Id. (citing Twombly, 550 U.S. at 555). "[W]here the well-pleaded facts do not

permit the court to infer more than the mere possibility of misconduct, the complaint has



                                                 3
alleged–but it has not 'show[n]'–'that the pleader is entitled to relief.'" Id. at 679 (quoting Fed.

R. Civ. P. 8(a)(2)). Rule 8 "demands more than an unadorned, the-defendant-

unlawfully-harmed-me accusation." Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 555).

Thus, a pleading that only "tenders naked assertions devoid of further factual enhancement"

will not suffice. Id. (internal quotation marks and alterations omitted).

        B.      Overview of Plaintiff's Complaint and Supplemental Submissions

        Plaintiff's complaint is comprised of a cover page and attachment that identifies the

defendants in this action. See generally Compl. The complaint does not contain a statement

of claims or a request for relief. Id. However, attached as an exhibit to plaintiff's Preliminary

Injunction Motion is a typed set of "claims," with supporting documentary evidence. See Dkt.

No. 3-4 ("Claims and Supporting Documents"). These "claims" include factual allegations of

wrongdoing against the individuals named in the complaint as defendants, as well as

requests for relief. Id. The Court therefore construes the "claims" to be part of the

complaint.

        In addition, less than four weeks after plaintiff signed his complaint, he submitted a

two-page "affidavit" with the following notation at the top of each page: "Attach to Claim #6."

Dkt. No. 11 ("Supplement to Complaint").3

        Supplemental pleadings are governed by Rule 15(d) of the Federal Rules of Civil

Procedure, which permits the Court, "on motion," to allow the filing of a supplemental



        3
           Roughly one week after this action was opened, and two weeks before the Supplement to Complaint
was filed, plaintiff submitted a cover letter to which he attached an affidavit and additional documentary evidence.
Dkt. No. 6. Because plaintiff indicates in his cover letter that the affidavit and additional documentary evidence
are offered in further support of his claims and request for injunctive relief, and does not ask the Court to attach
these documents to his complaint, the Court does not consider this submission as an attempt to supplement the
complaint with new claims arising out of events that allegedly occurred after the complaint was signed.

                                                         4
pleading "setting out any transaction, occurrence, or event that happened after the date of

the pleading to be supplemented." Fed. R. Civ. P. 15(d). "[T]he purpose of a supplemental

complaint is to allow the inclusion of new defendants and new claims arising since the date

of the original pleading, if the new claims are 'adequately related to the original claims.'"

Smith v. Goord, No. 04-CV-6432, 2006 WL 2850597, at *1 (W.D.N.Y. Sept. 22, 2006).

        The Local Rules of Practice for this District require that any proposed supplemental

pleading contain paragraphs that are numbered "consecutively to the paragraphs contained

in the pleading that it seeks to supplement." N.D.N.Y. L.R. 7.1(a)(4). Although plaintiff has

not filed a motion to supplement, and his proposed supplemental pleading does not include

numbered paragraphs, the Court will overlook these procedural defects and accept the

supplemental submission in light of plaintiff's pro se status and the early stage of this action.

        Accordingly, and for the sake of clarity, the Clerk is directed to file as part of the

complaint (1) a copy of the Claims and Supporting Documents, (Dkt. No. 3-4), immediately

following the signature page of the complaint, and (2) a copy of the Supplement to

Complaint, (Dkt. No. 11), immediately following the Claims and Supporting Documents insert.

References in this Decision and Order will be made to the complaint as supplemented.4

        In the future, plaintiff is advised that piecemeal submissions will not be considered or

combined with other filings. Plaintiff is further advised that, to the extent he sought for the

Court to consider one or more of his other filings as part of his complaint, he must file a

complete pleading by way of a single document in the form required by Local Rule 10.1,


        4
            As discussed more fully below, liberally construed, the Supplement to Complaint asserts wrongdoing
against the Hearing Officer, "Babin," who presided over plaintiff's disciplinary hearing that began on March 26,
2019. The Clerk is therefore directed to amend the docket to add Hearing Officer Babin, Auburn Correctional
Facility, as a defendant.

                                                        5
which will be treated as an amended complaint that supersedes the original pleading as

supplemented.

       C.     Summary of the Complaint as Supplemented

       In his complaint, plaintiff asserts claims arising out of his confinement at Auburn

Correctional Facility ("Auburn C.F.") and Wende Correctional Facility ("Wende C.F."). See

generally Compl. The following facts are set forth as alleged by plaintiff in his complaint.

       On September 18, 2018, while plaintiff was at Auburn C.F. "receiving notary services

on many legal documents from [defendant] librarian Brenda Walsh[,]" defendant Corrections

Officer Grady and defendant Corrections Officer Kirkwood entered the library and issued

plaintiff a "disciplinary report regarding being out of place." Compl. at 22. Plaintiff explained

that defendant Corrections Officer Wheeler "gave [him] permission to receive notary service

from the law library[,]" but he was nonetheless placed in keeplock as a result of the charge.

Id.

       On September 25, 2018, Corrections Lieutenant Abate (not a party ) found plaintiff not

guilty on three of the five charges and removed him from keeplock status. Compl. at 22. As

a result of the charges, plaintiff was denied access to "assistance [and] library materials" for

eight days. Id.

       On October 5, 2018, plaintiff was advised by defendant Corrections Officer Vendetti at

1:15 P.M. that he had an attorney visit. Compl. at 6. At 1:35 P.M., plaintiff met with his

attorney who was handling his direct appeal. Id. Because the private attorney rooms

remained under construction due to "contractor issue[s,]" plaintiff's meeting took place in the

"common area with other visitors and inmates along with Corrections Officers." Id.



                                                6
       During the meeting, plaintiff's attorney advised plaintiff that he had been waiting to

meet plaintiff for "at least two hours," and was told that the wait was because plaintiff was

showering. Compl. at 6. Plaintiff asked the desk visiting room officer (not a party) why he

was not notified earlier of his attorney's arrival, and the officer responded that defendant

Vendetti told him that plaintiff was showering. Id.

       Plaintiff's meeting with his attorney was "awkward and uncomfortable[,]" and ended

prematurely at 3:00 P.M., when all daily visits conclude. Compl. at 6. Plaintiff filed a

grievance regarding the inadequacies surrounding his meeting, and learned through the

grievance process that "the first call" to notify plaintiff of his visitor occurred at 12:50 P.M. Id.

The Inmate Grievance Review Committee (IGRC) granted plaintiff's grievance to the extent

that the IGRC agreed that "visits should be called in a just and timely manner." Id. Plaintiff

"agreed with the response and appealed to the Superintendent[,]" defendant McCarthy, who

"upheld the findings" and granted the appeal to that extent. Id.

       On October 20, 2018, while plaintiff was incarcerated at Wende C.F. for a court

appearance, "[t]he visiting room reception officers" denied plaintiff a visit with his attorney.

Compl. at 9. Plaintiff's visit was "scheduled as follow up from the shortened visit [he] had

[with his attorney] on October 5, 2018[.]" Id.

       On October 30, 2018, while plaintiff was incarcerated at Auburn C.F., defendant

Vendetti prevented him from attending law library services by not opening his cell during

"automatic law library callout." Compl. at 22.

       On December 7, 2018, plaintiff's attorney traveled to Auburn C.F. for "a confirmed

attorney visit[.]" Compl. at 9. Prior to this date, plaintiff's counsel had contacted defendant

Liaison Officer Anthony Smith and defendant Liaison Associate Officer Leanne Callahan to

                                                  7
obtain approval for this visit. Id. at 9, 11. When the attorney arrived at Auburn C.F., he was

incorrectly advised that plaintiff was "on a court transfer" and at Wende C.F. Id. at 9.

Although plaintiff was being housed at Wende C.F., he was moved there on November 28,

2018, following his placement in keeplock at Auburn C.F. the previous day. Id.

       On December 22, 2018, plaintiff "inquired about possible missing mail" to defendant

Corrections Sergeant Sheftic and defendant Steward Vanni. Compl. at 17. Plaintiff did not

receive a response to his inquiries. Id.

       On December 28, 2018, when plaintiff was back at Auburn C.F., defendant Walsh

refused plaintiff's request to notarize certain documents after reading the contents of those

documents. Compl. at 24.

       On December 31, 2018, at approximately 4:00 P.M., the water feed to plaintiff's toilet

was shut off. Compl. at 24. Later that day, defendant Corrections Officer Remington

conducted a random search of plaintiff's cell. Id. During the search, defendant Remington

indicated on a cell search checklist that plaintiff's toilet was working even though it was not.

Id.

       The next day, defendant Corrections Officer Penello threatened plaintiff that his toilet

would not be fixed if he asked about it again. Compl. at 24. On or about January 3, 2019,

plaintiff was transferred to Wende C.F. Id.

       On January 16, 2019, plaintiff again raised a concern about missing mail to defendant

Sheftic, as well as defendant Deputy of Programs Shanke. Compl. at 17. On January 30,

2019, plaintiff also complained to defendant Corrections Sergeant Carhardt about possible

missing mail. Id. Plaintiff did not receive an "answer or resolution" from any of these



                                                8
officials. Id.

       On February 4, 2019, plaintiff received sixteen legal parcels from "multiple legal

sources." Compl. at 17. Defendant Corrections Officer Powell brought the parcels to plaintiff

at his cell. Id. The dates on the parcels "covered a time period" of November 29, 2018

through January 31, 2019. Id.

       On February 22, 2019, plaintiff "was expecting [a] scheduled attorney visit around

noon." Compl. at 12. As plaintiff was returning from lunch, he overheard a "company officer"

state that "company 13 cell 24 has a visit." Id. The referenced cell belonged to plaintiff. Id.

       "A few minutes later[, the] company officer opened cell 34." Compl. at 12. The inmate

confined to that cell stated that he did not have a visit scheduled. Id. The A-man for Block

C, defendant Corrections Officer Simmons, then "confirmed the visit was for an attorney for

13 company cell 34." Id. The inmate confined to that cell refused the visit, and plaintiff's cell

was never opened. Id. As a result, plaintiff "missed the opportunity to visit with [his]

attorney." Id.

       The next day, plaintiff spoke with defendant Simmons. Compl. at 12. She "checked

her board" from the previous day and acknowledged that she made a mistake. Id. However,

on the same day that plaintiff was denied his attorney visit, his attorneys successfully met

with another inmate at Auburn C.F. "without incident." Id.

       In addition to submitting a grievance regarding this incident, plaintiff wrote to

Corrections Sergeant Sirvent (not a party). Compl. at 12. On March 1, 2019, after meeting

with plaintiff to discuss the incident, Sergeant Sirvent arranged for plaintiff to have a private

telephone call with his attorney in the Media Center. Id. Plaintiff declined the arrangement



                                                 9
because "a phone call[,] although appreciated[,] isn't a visit." Id.

       On March 3, 2019, plaintiff "received an erroneous disciplinary inmate misbehavior

report" authored by defendant Corrections Officer Pickett, charging him with a disciplinary

violation after officials were unable to locate a razor during a random search of plaintiff's cell.

Compl. at 27. Although plaintiff produced the razor for defendant Corrections Officer Nowak,

he was placed in keeplock the next day. Id.

       On March 6, 2019, plaintiff spoke with defendant Nowak about the misbehavior report.

Compl. at 27. Defendant Nowak acknowledged seeing the razor and indicated that he would

be a witness for plaintiff at his disciplinary hearing. Id.

       The next morning, plaintiff received "another erroneous disciplinary misbehavior

report[,]" which was authored by defendant Nowak. Compl. at 27. The misbehavior report

charged plaintiff with "not following a direct order and interference during . . . count." Id.

       On March 8, 2019 and March 12, 2019, disciplinary hearings were conducted by

different Corrections Lieutenants regarding the misbehavior reports. Compl. at 27. Plaintiff

"was exonerated and found not guilty of all allegations" and removed from keeplock. Id.

However, as a result of plaintiff's keeplock confinement, he "lost the time to work on [his]

legal issues using the law library for research." Id.

       On or about March 20, 2019, plaintiff was charged with violating multiple prison rules.

Compl. at 28-29. As a result of the charges, plaintiff was afforded a Tier III disciplinary

hearing, which began on March 26, 2019. Id. at 28. Defendant Babin presided over

plaintiff's hearing, which was conducted without plaintiff having access to an employee

assistant. Id.



                                                 10
       After plaintiff identified fourteen witnesses and "provided an actual innocence

statement," defendant Babin closed the hearing to investigate. Compl. at 28. During the

adjournment, plaintiff was confined in the Special Housing Unit (SHU). Id.

       The hearing was resumed on April 4, 2019, during which time defendant Babin

indicated that he was unable to contact any of the witnesses plaintiff identified. Compl. at 28.

Plaintiff then provided the names of five more staff officers as potential witnesses, and

"stressed the need of providing the names of the other . . . three officers who were involved

with the alleged incident." Id. Defendant Babin again adjourned the hearing. Id.

       On April 11, 2019, plaintiff's hearing was resumed. Compl. at 28. Defendant Babin

stated that he interviewed one corrections official, one nurse, and one inmate regarding the

incident giving rise to the charges against plaintiff. Id. Plaintiff was not given an opportunity

to provide defendant Babin with questions for these witnesses, and "no recorded testimony

or written responses" from these witnesses was introduced. Id. The inmate who was

questioned also "confirm[ed] the alleged incident was not committed by [plaintiff]." Id. at 29.

       Defendant Babin found plaintiff guilty of several of the charges and sentenced him to

thirty days of SHU confinement, without giving plaintiff credit for the twenty-three days of

SHU confinement he had served since the charges were brought against him. Compl. at 29.

Defendant Babin also imposed a loss of one month of "good behavior" time. Id.

       In addition to the aforementioned events, between August 2018 and March 2019,

plaintiff was also denied access to the law library, legal assistance, notary services, and legal

documents by various corrections officials at Auburn C.F. and Wende C.F., lost an attorney,

and experienced problems with accessing a properly working computer and typewriter.



                                                11
Compl. at 20, 22-27. With respect to these deprivations that occurred as Auburn C.F.,

plaintiff names Auburn C.F., as well the following individuals, as defendants: Corrections

Counselor Jones; Law Library Supervisor Michael C. Polcovich; Corrections Officer Vullwhite;

Corrections Officer Knapp; Corrections Officer Vanderwerff; Corrections Officer "D";

Corrections Officer Milnane; Corrections Sergeant Carhart; Corrections Captain Norris;

Deputy of Security Corey; Deputy Superintendent Schenk; and the Commissioner of the

Commission of Correction Thomas J. Loughren.5

        Construed liberally, plaintiff asserts the following claims with respect to alleged

wrongdoing that occurred during his incarceration at Auburn C.F.: (1) First Amendment

access-to-courts claims based on the alleged denials of access to the law library, legal

assistance, legal property, typewriter and computer services, and counsel; (2) a First

Amendment free-flow-of-mail claim; (3) a First Amendment claim for denial of access to

notary services; (4) a First Amendment retaliation claim; (5) First and Sixth Amendment

interference with access-to-counsel claims; (6) Fourteenth Amendment due process claims

based on the alleged issuance of false misbehavior reports and imposition of disciplinary

penalties; (7) an Eighth Amendment conditions-of-confinement claim; and (8) a claim for

violations of New York State Department of Corrections and Community Supervision

(DOCCS) directives.6

         5
           As noted below in Section III.D, plaintiff's claims arising out of his confinement at Wende C.F. are
transferred to the Western District of New York.
        6
          Plaintiff also asserts a Fourteenth Amendment substantive due process claim. See Compl. at 20.
"Substantive due process protects individuals against government action that is arbitrary, conscience-shocking,
or oppressive in a constitutional sense . . . but not against government action that is 'incorrect or ill-advised'"
Lowrance v. Achtyl, 20 F.3d 529, 537 (2d Cir. 1994) (internal citations omitted). "To establish a violation of
substantive due process rights, a plaintiff must demonstrate that the state action was 'so egregious, so
outrageous, that it may fairly be said to shock the contemporary conscience.'" Okin v. Village of Cornwall-On-
Hudson Police Dep't, 577 F.3d 415, 431 (2d Cir. 2009) (quoting County of Sacramento v. Lewis, 523 U.S. 833,

                                                        12
        Plaintiff has sued the named defendants in their individual and official capacities, and

seeks both monetary and injunctive relief. Compl. at 2, 6, 9, 12, 17, 20. For a complete

statement of plaintiff's claims, reference is made to the complaint.

        D.      Severance and Transfer of Claims Arising Out of Wende C.F.

        Rule 21 of the Federal Rules of Civil Procedure permits the Court to sever any claim

against a party and proceed with that claim separately. Fed. R. Civ. P. 21. In deciding

whether to sever a claim, the Court should consider the following:

                (1) whether the claims arise out of the same transaction or
                occurrence; (2) whether the claims present some common questions
                of law or fact; (3) whether settlement of the claims or judicial
                economy would be facilitated; (4) whether prejudice would be
                avoided if severance were granted; and (5) whether different
                witnesses and documentary proof are required for the separate
                claims.

Morris v. Northrop Grumman Corp., 37 F. Supp. 2d 556, 580 (E.D.N.Y. 1999). "A claim may

be severed based upon lack of a significant relationship between defendants or solely for the

purpose of facilitating transfer. Where the administration of justice would be materially

advanced by severance and transfer, a court may properly sever the claims against one or

more defendants for the purpose of permitting the transfer of the action against other

defendants." Cain v. New York State Bd. of Elections, 630 F. Supp. 221, 225-26 (E.D.N.Y.

1986). "A decision to sever lies within the discretion of the Court." Id. at 225.

        Here, plaintiff's claims arising out of his confinement at Wende C.F. are more

appropriately heard in the Western District of New York, where that facility is located. The

allegations pertaining to Wende C.F. involve different defendants than the allegations



847 n. 8 (1998)). The Court does not construe the complaint to assert such a claim.

                                                      13
pertaining to Auburn C.F., and, although plaintiff may assert similar legal theories in support

of some of his claims arising out of both locations, the witnesses and documentary proof will

be distinct. In addition, the Court is sensitive to the burden, upon both the individuals and the

taxpayers of New York, of requiring individuals who are employed and most likely reside in

the Western District to travel to the Northern District to defend against allegations that

occurred in the Western District.

       For the foregoing reasons, plaintiff's claims arising out of wrongdoing that allegedly

occurred at Wende C.F. (and the named defendants against whom those claims are

asserted) are severed from this complaint and venue of those claims (and defendants) is

transferred to the Western District in the interests of justice and judicial efficiency. The Court

makes no ruling as to the sufficiency of the claims asserted against the named defendants

from Wende C.F., thereby leaving that determination to the Western District of New York.

       E.     Analysis of Claims Arising Out Auburn C.F.

       Plaintiff asserts claims pursuant to Section 1983, which establishes a cause of action

for "'the deprivation of any rights, privileges, or immunities secured by the Constitution and

laws' of the United States." German v. Fed. Home Loan Mortg. Corp., 885 F. Supp. 537, 573

(S.D.N.Y. 1995) (citing Wilder v. Virginia Hosp. Ass'n, 496 U.S. 498, 508 (1990) (quoting 42

U.S.C. § 1983)) (footnote omitted). "Section 1983 itself creates no substantive rights, [but]

. . . only a procedure for redress for the deprivation of rights established elsewhere." Sykes

v. James, 13 F.3d 515, 519 (2d Cir. 1993) (citation omitted).

              1. Eleventh Amendment Immunity

       The Eleventh Amendment has long been construed as barring a citizen from bringing



                                               14
a suit against his or her own state in federal court, under the fundamental principle of

"sovereign immunity." U.S. Const. amend. XI ("The Judicial power of the United States shall

not be construed to extend to any suit in law or equity, commenced or prosecuted against

one of the United States by Citizens of another State, or by Citizens or Subjects of any

Foreign State."); Hans v. Louisiana, 134 U.S. 1, 10-21 (1890); Idaho v. Coeur d'Alene Tribe

of Idaho, 521 U.S. 261, 267 (1997); Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S.

89, 100 (1984). Eleventh Amendment immunity is lost only if Congress unequivocally

abrogates states' immunity or a state expressly consents to suit. Gollomp v. Spitzer, 568

F.3d 355, 365-66 (2d Cir. 2009). It is well-settled that Congress did not abrogate states'

immunity through Section 1983, see Quern v. Jordan, 440 U.S. 332, 343-45 (1979), and that

New York State has not waived its immunity from suit on the claims asserted in plaintiff's

complaint. See generally Trotman v. Palisades Interstate Park Comm'n, 557 F.2d 35, 38-40

(2d Cir. 1977); Dawkins v. New York, No. 5:93-CV-1298 (RSP/GJD), 1996 W L 156764 at *2

(N.D.N.Y. 1996).

       State immunity extends not only to the states, but also to state agencies. See Puerto

Rico Aqueduct & Sewer Auth. v. Metcalf, 506 U.S. 139, 142-47 (1993); McGinty v. New York,

251 F.3d 84, 95 (2d Cir. 2001) ("The Eleventh Amendment extends immunity not only to a

state, but also to entities considered 'arms of the state.'"); Posr v. Court Officer Shield No.

207, 180 F.3d 409, 414 (2d Cir. 1999) ("An official arm of the state enjoys the same Eleventh

Amendment immunity from suit in federal court as is enjoyed by the state itself."). Thus,

plaintiff's claims against Auburn C.F. fail because it is a "branch" of the New York State

Department of Corrections and Community Supervision, and is therefore absolutely immune

from this lawsuit. Will v. Michigan Dep't of Police, 491 U.S. 58, 71 (1989); Rivera v. Goord,


                                                15
119 F. Supp. 2d 327, 336 (S.D.N.Y. 2000) (defendant correctional facility immune from suit

since it is a branch of a state agency, the Department of Corrections); Simmons v. Gowanda

Corr. Facility, No. 13-CV-0647, 2013 WL 3340646, at *1 (W.D.N.Y. July 1, 2013) ("[T]he New

York State Department of Corrections and [the named correctional facility] enjoy the same

Eleventh Amendment immunity from suit in federal court as enjoyed by the state itself.");

Millhouse v. New York State Dep't of Corr. Servs., No. 9:09-CV-1297 (LEK/RFT), 2009 WL

10675929, at *3 (N.D.N.Y. Dec. 31, 2009) ("[A] state correctional facility, which has no

separate legal existence, is generally referred to as a "branch" of DOCS and, as such, is

immune from § 1983 liability.").

       Similarly, plaintiff's claims for money damages against the named defendants in their

official capacities fails because the Eleventh Amendment bars suits for damages against

state officials acting in their official capacities. See Kentucky v. Graham, 473 U.S. 159, 169

(1985) (a claim for damages against state officials in their official capacity is considered to be

a claim against the State and is therefore barred by the Eleventh Amendment); Ying Jing

Gan v. City of New York, 996 F.2d 522, 529 (2d Cir. 1993) ("To the extent that a state official

is sued for damages in his official capacity, such a suit is deemed to be a suit against the

state, and the official is entitled to invoke the Eleventh Amendment immunity belonging to the

state."); Severino v. Negron, 996 F.2d 1439, 1441 (2d Cir. 1993) ("[I]t is clear that the

Eleventh Amendment does not permit suit [under Section 1983] for money damages against

state officials in their official capacities.")

       Accordingly, to the extent that plaintiff seeks any relief against Auburn C.F., or

monetary damages under Section 1983 against any non-severed defendant in his or her

official capacity, such claims are dismissed with prejudice pursuant to 28 U.S.C.


                                                  16
§ 1915(e)(2)(B) and 28 U.S.C. § 1915A(b) as barred by the Eleventh Amendment.7

                 2. Access-to-Courts Claims

        In Bounds v. Smith, the Supreme Court held that access to the courts is a

fundamental right that requires prison authorities to "assist inmates in the preparation and

filing of meaningful legal papers by providing prisoners with adequate law libraries or

adequate assistance from persons trained in the law." 430 U.S. 817, 828 (1977). The right

of access to the courts is also implicated when a prisoner experiences interference with his

mail. Davis v. Goord, 320 F.3d 346, 351 (2d Cir. 2003).

        The "right of access to the courts" requires States "to give prisoners a reasonably

adequate opportunity to present claimed violations of fundamental constitutional rights."

Bounds, 430 U.S. at 828, modified on other grounds by Lewis v. Casey, 518 U.S. 343, 350

(1996); see also Bourdon v. Loughren, 386 F.2d 88, 92 (2d Cir. 2004). 8 "However, this right

is not 'an abstract, freestanding right . . . .' and cannot ground a Section 1983 claim without a

showing of 'actual injury.'" Collins v. Goord, 438 F. Supp. 2d 399, 415 (S.D.N.Y. 2006)

(quoting Lewis, 518 U.S. at 351).

        To state a claim for denial of access to the courts, a plaintiff must assert


        7
            In Ex Parte Young, 209 U.S. 123 (1908), the Supreme Court established an exception to state
sovereign immunity in federal actions where an individual brings an action seeking injunctive relief against a
state official for an ongoing violation of law or the Constitution. Under the doctrine, a suit may proceed against a
state official in his or her official capacity, notwithstanding the Eleventh Amendment, when a plaintiff, "(a) alleges
an ongoing violation of federal law, and (b) seeks relief properly characterized as prospective." See In re Deposit
Ins. Agency, 482 F.3d 612, 618 (2d Cir. 2007) (quotations and citations omitted); see also Santiago v. New York
State Dep't of Corr. Serv., 945 F.2d 25, 32 (2d Cir. 1991) (holding that such claims, however, cannot be brought
directly against the state, or a state agency, but only against state officials in their official capacities). In this
case, as discussed more fully below, plaintiff has not alleged facts which plausibly suggest the existence of an
ongoing violation of law or the Constitution. See generally Compl.
        8
          "[A] person's right of access to the courts has been found to arise not only under the First Amendment
but under other parts of the Constitution, including the Due Process Clause of the Fourteenth Amendment."
Lasher v. Dagostino, No. 9:16-CV-0198 (BKS), 2016 WL 1717205, at *4 (N.D.N.Y. Apr. 28, 2016) (collecting
cases).

                                                         17
non-conclusory allegations demonstrating that (1) the defendant acted deliberately, and (2)

the plaintiff suffered an actual injury. Lewis, 518 U.S. at 353; Konigsberg v. Lefevre, 267 F.

Supp. 2d 255, 261 (N.D.N.Y. 2003) ("Prison officials may only be held liable for such injury if

they frustrated or impeded a prisoner's efforts to pursue a non-frivolous legal claim.").

       "A hypothetical injury is not sufficient to state a claim for violation of the right of access

to the courts." Amaker v. Haponik, No. 98-CV-2663, 1999 WL 76798, at *3 (S.D.N.Y. Feb.

17, 1999). Instead, a plaintiff must demonstrate "actual injury" by establishing that the denial

"hindered his efforts" to pursue a non-frivolous legal claim. Lewis, 518 U.S. at 349, 351-53

(noting that "an inmate cannot establish relevant actual injury simply by establishing that his

prison's law library or legal assistance program is subpar in some theoretical sense"). "Mere

'delay in being able to work on one's legal action or communicate with the courts does not

rise to the level of a constitutional violation.'" Davis, 320 F.3d at 352 (citing Jermosen v.

Coughlin, 877 F. Supp. 864, 871 (S.D.N.Y. 1995)).

       The Supreme Court has stated that in order to allege a denial of access to the courts

claim, "the underlying cause of action, whether anticipated or lost, is an element that must be

described in the complaint." Christopher v. Harbury, 536 U.S. 403, 415 (2002). The

Supreme Court instructed that the underlying claim "must be described well enough to apply

the 'nonfrivolous' test and to show that the 'arguable' nature of the underlying claim is more

than hope." Id. at 415-16. "[T]he complaint should state the underlying claim in accordance

with Federal Rule of Civil Procedure 8(a), just as if it were being independently pursued, and

a like plain statement should describe any remedy available under the access claim and

presently unique to it." Id. at 417-18 (footnote omitted).

       "Finally, . . . the injury requirement is not satisfied by just any type of frustrated legal

claim." Lewis, 518 U.S. at 354. Rather, the injury must be to an inmate's ability "to attack

                                                 18
[his] sentence[ ], directly or collaterally, [or] . . . to challenge the conditions of [his]

confinement." Id. at 355. "Impairment of any other litigating capacity is simply one of the

incidental (and perfectly constitutional) consequences of conviction and incarceration." Id.

        Here, plaintiff does not allege that he has been continuously denied access to legal

mail, legal materials, legal assistance, or the law library while incarcerated at Auburn C.F.

Rather, he alleges that he was denied access to the law library on three isolated occasions,

experienced a delay in receipt of legal mail, was deprived of legal property during transports

(which was eventually returned to him), and at times was unable to use a typewriter or

computer because the machines did not work. Compl. at 20, 22-27. 9 Moreover, the

complaint is devoid of any allegations which plausibly suggest that plaintiff suffered an

"actual injury" in any legal proceeding as a result of the alleged issues plaintiff experienced

with access to his mail, the law library, legal assistance, legal property, or a properly

functioning typing machine. Indeed, the complaint lacks any allegations explaining how any

of these alleged issues "hindered" his pursuit of a legal claim. Lewis, 518 U.S. at 351

("[P]rison law libraries and legal assistance programs are not ends in themselves, but only

the means for ensuring a reasonably adequate opportunity to present claimed violations of

fundamental constitutional rights to the courts." (internal quotation marks and citations

omitted); see Warburton v. Underwood, 2 F. Supp. 2d 306, 312 (W .D.N.Y. 1998) (dismissing

claim for interference with access to courts where plaintiff did not make showing as to how

challenged conduct hindered him).

        Accordingly, plaintiff's First Amendment access-to-courts claim is dismissed pursuant


        9
          Plaintiff alleges that he was denied access to the law library at Auburn C.F. on the following days:
October 30, 2018; November 10, 2018; and December 22, 2018. Compl. at 22, 24. Plaintiff further alleges facts
which plausibly suggest that he received law library services on October 31, November 3, November 6-9,
November 11, and December 28, 2018. Id.

                                                     19
to 28 U.S.C. § 1915(e)(2)(B) and U.S.C. § 1915A(b) for failure to state a claim upon which

relief may be granted.

              3. Free-Flow-of-Mail Claim

       "In addition to the right of access to the courts, a prisoner's right to the free flow of

incoming and outgoing mail is protected by the First Amendment." Davis, 320 F.3d at 351.

A prisoner's mail may only be restricted to further "'one or more of the substantial

governmental interests of security, order, and rehabilitation . . . [and] must be no greater than

is necessary or essential to the protection of the particular governmental interest involved.'"

Id. (quoting Washington v. James, 782 F.2d 1134, 1139 (2d Cir. 1986)). "The First

Amendment protects prisoners' access to mail directly, unlike the right of access to courts,

which protects prisoners' access to mail only derivatively and with respect to given claims."

Bellezza v. Holland, No. 09-CV-8434, 2011 WL 2848141, at *6 (S.D.N.Y. July 12, 2011)

(dismissing access-to-the-courts claim for failure to allege injury, but holding that plaintiff

adequately alleged a violation of his right to send and receive mail). "It is thus not necessary

to allege actual injury when asserting a violation of one's right to the free flow of mail."

Antrobus v. City of New York, No. 11-CV-2524, 2014 WL 1285648, at *4 (S.D.N.Y. Mar. 27,

2014) (citations omitted).

       As courts have attempted to balance the competing interests implicated when facilities

place restrictions on prison mail, the courts have "consistently afforded greater protection to

legal mail than to non-legal mail[.]" Davis, 320 F.3d at 351. "While a prisoner has a right to

be present when his legal mail is opened, . . . an isolated incident of mail tampering is usually

insufficient to establish a constitutional violation." Davis, 320 F.3d at 351 (citations omitted).

However, in Washington v. James, the Second Circuit found that "as few as two incidents of

mail tampering could constitute an actionable violation (1) if the incidents suggested an

                                                 20
ongoing practice of censorship unjustified by a substantial government interest, or (2) if the

tampering unjustifiably chilled the prisoner's right of access to the courts or impaired the legal

representation received." Davis, 320 F.3d at 351 (citing Washington, 782 F.2d at 1139); see

Turner v. Safley, 482 U.S. 78, 84-91 (1987) (prison regulations impinging constitutional rights

must be "reasonably related to legitimate penological interests").

       Here, plaintiff alleges that he experienced a delay in receiving "sixteen legal . . .

parcels" addressed to him "from multiple legal sources." Compl. at 17. Plaintiff also

specifically identifies each piece of mail, its date, the dates he was incarcerated at Auburn

C.F., and the date he received this mail. Id. at 19.

       At this stage of the proceeding, and mindful of the Second Circuit's direction that a pro

se plaintiff's pleadings must be liberally construed, see Sealed Plaintiff v. Sealed Defendant,

537 F.3d 185, 191 (2d Cir. 2008), the Court f inds that plaintiff's free-flow-of-mail claim

against defendants Sheftic, Vanni, Shanke, and Carhardt survives sua sponte review and

requires a response. In so ruling, the Court expresses no opinion as to whether this claim

can withstand a properly filed dispositive motion.

       The Court, however, reaches a different conclusion with respect to defendants Powell

and McCarthy. The only allegation in the complaint regarding defendant Powell is that he

delivered plaintiff sixteen parcels of mail on February 4, 2019. Compl. at 17. Plaintiff does

not allege that he made defendant Powell aware, prior to this date, that he was missing mail.

Nor does plaintiff allege any facts which plausibly suggest that defendant Powell was

responsible for the delay in plaintiff's receipt of his mail. Thus, there is no basis for the Court

to infer that defendant Powell, solely through delivering plaintiff his mail, was personally

involved in the alleged constitutional violation.

       With respect to defendant McCarthy, the complaint alleges that he is "ultimately

                                                21
responsible for subordinates['] actions." Compl. at 17. Prior to Iqbal, the Second Circuit held

that supervisory personnel may be considered "personally involved" in an alleged

constitutional violation only if they (1) directly participated in the violation, (2) failed to remedy

that violation after learning of it through a report or appeal, (3) created, or allowed to

continue, a policy or custom under which the violation occurred, (4) had been grossly

negligent in managing subordinates who caused the violation, or (5) exhibited deliberate

indifference to the rights of inmates by failing to act on information indicating that the violation

was occurring. Colon v. Coughlin, 58 F.3d 865, 873 (2d Cir. 1995) (citing Williams v. Smith,

781 F.2d 319, 323-24 (2d Cir. 1986)). 10

        Plaintiff does not allege any facts which plausibly suggest that he complained to

defendant McCarthy about missing mail, or that defendant McCarthy otherwise became

aware of plaintiff's missing mail before it was delivered to him. Nor does he allege facts

which plausibly suggest that he was denied access to legal mail pursuant to a custom or

policy at Auburn C.F. Moreover, a "failure to remedy" theory of liability is not available

against a supervisor with respect to discrete and completed violations. See Jackson, 256

F.3d at 96 (citing Blyden, 186 F.3d at 259, 264 and Wright, 21 F.3d at 501); see also Young

v. Kihl, 720 F. Supp. 22, 23 (W .D.N.Y. 1989) ("[T]he wrong must have been ongoing or

otherwise capable of mitigation at the time the supervisory official was apprised thereof.").

Thus, plaintiff's claim against defendant McCarthy can only be based on the fourth Colon


        10
            The Second Circuit has not yet addressed how the Supreme Court's decision in Iqbal affected the
standards in Colon for establishing supervisory liability. See Grullon v. City of New Haven, 720 F.3d 133, 139
(2d Cir. 2013) (noting that Iqbal may have "heightened the requirements for showing a supervisor's personal
involvement with respect to certain constitutional violations" but not reaching the impact of Iqbal on Colon
because the complaint "did not adequately plead the Warden's personal involvement even under Colon); see
also Hogan v. Fischer, 738 F.3d 509, 519 n.3 (2d Cir. 2013) (expressing "no view on the extent to which [Iqbal ]
may have heightened the requirements for showing a supervisor's personal involvement with respect to certain
constitutional violations[.]" (citing Grullon, 720 F.3d at 139)). For purposes of this Decision and Order, the Court
assumes that all five categories under Colon remain valid.

                                                         22
factor.

          "An allegation that a defendant failed to adequately train or supervise subordinates

implicates the fourth Colon factor, i.e., that 'the defendant was grossly negligent in

supervising subordinates who committed the wrongful acts.'" Samuels v. Fischer, 168 F.

Supp. 3d 625, 638 (S.D.N.Y. 2016) (quoting Colon, 58 F.3d at 873). To support a finding of

personal involvement on that basis, a "plaintiff must show that the defendant knew or should

have known that there was a high degree of risk that his subordinates would behave

inappropriately, but either deliberately or recklessly disregarded that risk by failing to take

action that a reasonable supervisor would find necessary to prevent such a risk, and that

failure caused a constitutional injury to Plaintiff." Id. (internal quotation marks and citation

omitted). "Vague and conclusory allegations that a supervisor failed to train or properly

monitor the actions of subordinate employees will not suffice to establish the requisite

personal involvement and support a finding of liability." White v. Fischer, No. 9:09-CV-0240

(DNH/DEP), 2010 WL 624081, at *6 (N.D.N.Y. Feb. 18, 2010).

          The complaint is devoid of any allegations which plausibly suggest that defendant

McCarthy knew or should have known there was a high degree of risk that his subordinates

would behave inappropriately with respect to the handling of legal mail. See Nash v.

McGinnis, 585 F. Supp. 2d 455, 460 (W .D.N.Y. 2008) ("Although plaintiff need not plead

facts in great detail, the formulaic allegation that [the Superintendent] was aware of the

alleged violations and did nothing to stop them from occurring, without some factual

allegations to explain the basis for that conclusion, is insufficient to render it plausible that

[the Superintendent] was personally involved in the alleged constitutional deprivations.");

Diaz v. Burns, No. 6:10-CV-6595, 2013 W L 5951866, at *5 (W.D.N.Y. Nov. 6, 2013)

("Essentially Plaintiff is asking the Court to hold that the filing of grievances is sufficient to put

                                                 23
a supervisory official on notice that the grievant will be subjected to unconstitutional conduct

at the hands of his or her staff members. The Court agrees with Defendants that Plaintiff has

not sufficiently alleged personal involvement by Commissioner Fischer and Superintendent

Kirkpatrick in any of the asserted constitutional violations."). Rather, plaintiff's claim against

defendant McCarthy is entirely conclusory, and appears to be based solely on his role as

Superintendent of Auburn C.F., which is not a basis for supervisory liability. See Richardson

v. Goord, 347 F.3d 431, 435 (2d Cir. 2003) (per curiam) ("[M]ere linkage in the prison chain

of command is insufficient to implicate a state commissioner of corrections or a prison

superintendent in a § 1983 claim." (internal quotation marks omitted)); Rose v. Garritt, No.

16-CV-3624, 2018 WL 443752, at *5 (S.D.N.Y. Jan. 16, 2018) ("To the extent Plaintiff alleges

that Lee and Burnett were aware of the violent proclivities of Freeman and C.O. Miller before

the excessive force incident, the Complaint does not plausibly allege that Lee and Burnett

were personally on notice of the likelihood that they would assault Plaintiff."); Rahman v.

Fischer, No. 08-CV-4368, 2010 WL 1063835, at *5 (S.D.N.Y. Mar. 22, 2010) (finding

allegation that defendant "received 'several' complaints of staff assaulting prisoners" as "an

insufficient allegation of notice of any policy or custom of assaults by correction officers").

       Accordingly, plaintiff's free-flow-of-mail claim against defendants Powell and McCarthy

is dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A(b) f or failure to

state a claim upon which relief may be granted.

              4. First Amendment Access to a Notary

       The Supreme Court has also held that "indigent inmates must be provided at state

expense with paper and pen to draft legal documents with notarial services to authenticate

them, and with stamps to mail them." Bounds, 430 U.S. at 824-25. "However, '[t]here is no

constitutional right to a notary service five days a week,' . . . and 'it is within the discretion of

                                                  24
prison officials to establish reasonable procedures governing access to prison legal facilities,

including access to notary publics.'" Flowers v. Dalsheim, 826 F. Supp. 772, 774-75

(S.D.N.Y. 1993) (quoting Washington v. Vincent, 361 F. Supp. 942, 943 (S.D.N.Y. 1973)).

        The governing DOCCS guidelines, set forth in Directive No. 4483, call upon facilities

to establish a schedule ensuring "inmates in general population with reasonable access to

the services of a notary public within 72 hours of request excluding weekends and holidays,"

and "[i]nmates confined to special housing, keeplock and protective custody" with access to

"notarial services at least two times per week."11 In Washington v. Vincent, the court upheld

facility procedures providing inmates with notary services at least twice per week. See 361

F. Supp. at 943.

        In this case, plaintiff alleges that he obtained notary services from defendant Walsh on

September 18, 2018, but thereafter experienced complications. Compl. at 22-27. More

specifically, plaintiff alleges that on October 31, 2018, defendant Walsh denied him notary

services, and between November 6 and November 9, 2018, no notary was available in the

prison library, which prevented him from obtaining notary services until November 11, 2018.

Id. at 22. Plaintiff further alleges that he submitted a request for notary services on

December 22, 2018, which was ignored, and on December 28, 2018, defendant Walsh

agreed to notarize only certain of the documents plaintiff sought to have notarized. Id. at 24.

In addition, on February 6, 2019, defendant Walsh refused to notarize plaintiff's "legal

requests related to DOCCS[,]" and advised him that she had been "instructed not to." Id. at

27.


        11
           The Court takes judicial notice of Directive 4483. See, e.g., Williams v. Fischer, No. 11-CV-0379
(NAM/TWD), 2015 WL 1137644, at *4 n.7 (N.D.N.Y. Mar. 11, 2015) (taking judicial notice of DOCCS Directive
4202); Phelan v. Zenzen, No. 10-CV-06704, at *4 (W.D.N.Y. Nov. 6, 2012) (taking judicial notice of DOCCS
Directive 4421).

                                                     25
       In total, these allegations plausibly suggest, at most, that plaintiff experienced an

eleven-day delay in access to notary services on one occasion, a seven-day delay in access

to notary services on a separate occasion, and a refusal to have certain documents notarized

on two occasions. Plaintiff does not allege any facts which plausibly suggest that any of the

documents that defendant Walsh refused to notarize were legal documents that needed to

be notarized for a legal proceeding. Nor does he allege facts which plausibly suggest that he

suffered an actual injury as a result of either the delays in access to a notary, or the refusal to

notarize certain documents. See Ramsey v. Coughlin, 1 F. Supp. 2d 198, 205 (W .D.N.Y.

1998) (slow response time for notary services not prejudicing ongoing lawsuit states no

constitutional violation); Hudson v. Robinson, 678 F.2d 462, 466 (3d Cir. 1982) (inmate

required to wait ten days to have a document notarized who suffered no "actual injury" as a

result of that delay did not state a claim for denial of access to the courts).

       Accordingly, plaintiff's First Amendment denial of access to notary services claim is

dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B) and U.S.C. § 1915A(b) f or failure to state a

claim upon which relief may be granted.

              5. Retaliation Claim

       Courts must approach claims of retaliation "'with skepticism and particular care'

because 'virtually any adverse action taken against a prisoner by a prison official–even those

otherwise not rising to the level of a constitutional violation–can be characterized as a

constitutionally proscribed retaliatory act.'" Davis v. Goord, 320 F.3d 346, 352 (2d Cir. 2003)

(quoting Dawes v. Walker, 239 F.3d 489, 491 (2d Cir. 2001), overruled on other grounds,

Swierkiewicz v. Sorema N.A., 534 U.S. 506 (2002)). To state a plausible claim, a plaintiff

asserting a First Amendment retaliation claim must advance "non-conclusory" allegations

establishing "(1) that the speech or conduct at issue was protected, (2) that the defendant

                                                26
took adverse action against the plaintiff, and (3) that there was a causal connection between

the protected speech [or conduct] and the adv erse action." Davis, 320 F.3d at 352 (quoting

Dawes, 239 F.3d at 492). "[A] complaint which alleges retaliation in wholly conclusory terms

may safely be dismissed on the pleadings alone." Flaherty v. Coughlin, 713 F.2d 10, 13 (2d

Cir. 1983). Finally, even if plaintiff makes the appropriate showing, defendants may avoid

liability if they demonstrate that they would have taken the adverse action even in the

absence of the protected conduct. Bennett v. Goord, 343 F.3d 133, 137 (2d Cir. 2003).

        The filing of a prison grievance is a constitutionally protected activity for the purpose of

meeting the first prong of the retaliation test. See Graham v. Henderson, 89 F.3d 75, 80 (2d

Cir. 1996); Franco v. Kelly, 854 F.2d 584, 590 (2d Cir. 1988) (same).

        Here, plaintiff alleges that on October 5, 2018, defendant Vendetti delayed plaintiff's

visit with his criminal appellate attorney. Compl. at 6. Plaintiff has also attached to his

complaint copies of a grievance and Superintendent's response regarding this incident,

wherein plaintiff states in the "Appeal Statement," among other things, that "[o]n 8/30/18 [he]

submitted a grievance which involved [defendant] Vendetti[, and] consisted of the same issue

(not being released for institution privileges)[.]" Id. at 7. In addition, plaintiff alleges that

defendant Venedtti denied him law library services on October 30, 2018, by refusing to open

his cell door, in retaliation for a "previous grievance." Compl. at 22.12

        Mindful of the Second Circuit's direction that a pro se plaintiff's pleadings must be

liberally construed, the Court finds that plaintiff's retaliation claim against defendant Vendetti

survives sua sponte review and requires a response. In so ruling, the Court expresses no

        12
             Plaintiff also alleges in conclusory fashion that he has "grieved some . . . issues" related to law library
services and legal assistance, and "due to this . . . had retaliatory acts committed against [him] in treatment cell
confinement[.]" Compl. at 20. These allegations are entirely conclusory. Moreover, the complaint fails to
identify any individual(s) other than defendant Vendetti who allegedly took "adverse action" against plaintiff in
retaliation for him filing one or more grievances.

                                                          27
opinion as to whether this claim can withstand a properly filed dispositive motion.

              6. Access-to-Counsel Claims

       The Supreme Court long ago held that "in order to challenge unlawful convictions and

to seek redress for violations of their constitutional rights[,] . . . inmates must have a

reasonable opportunity to seek and receive the assistance of attorneys." Procunier v.

Martinez, 416 U.S. 396, 419 (1974), partially overruled on other grounds by Thornburgh v.

Abbott, 490 U.S. 401 (1989). In addition, under the Six th Amendment, a criminal defendant

has the right to effective assistance of counsel. This protection "applies to a defendant's trial

and first appeal as of right, [though] not to appeals afforded on a discretionary basis,

collateral proceedings, or civil proceedings such as civil rights claims challenging prison

conditions." Bourdon, 386 F.3d at 96 (citing Pennsylvania v. Finley, 481 U.S. 551, 555-57

(1987)).

       These protections, however, have limits, as the Supreme Court has held that "when a

prison regulation impinges on inmates' constitutional rights, the regulation is valid if it is

reasonably related to legitimate penological interests." Turner, 482 U.S. at 89 (upholding,

among other things, restrictions on inter-inmate correspondence as reasonably related to

prison officials' legitimate security concerns). In the specific context of criminal defendants'

access to attorneys, the Second Circuit has found that regulations restricting defendants'

contact with their attorneys are "unconstitutional where they unreasonably burdened the

inmate's opportunity to consult with his attorney and to prepare his defense." Benjamin v.

Fraser, 264 F.3d 175, 187 (2d Cir. 2001) (quotation and citation omitted). "Examples of

unconstitutional limits on prisoners' rights to counsel include a ban on all visits by paralegals

employed by criminal defense counsel and repeated delays in meetings between prisoners



                                                 28
and attorneys that resulted in attorneys forgoing the meetings." Schick v. Apker, No. 07-CV-

5775, 2009 WL 2016926, at *2 (S.D.N.Y. July 10, 2009) (citations omitted). Conversely,

courts have found that denying an inmate one method of communicating confidentially with

his attorney does not give rise to a constitutional violation. Lowery v. Westchester Cty. Dep't

of Correction, No. 15-CV-4577, 2017 WL 564674, at *3-4 (S.D.N.Y. Feb. 10, 2017)

(collecting cases); Groenow v. Williams, No. 13-CV-3961, 2014 WL 941276, at *7 (S.D.N.Y.

Mar. 11, 2014) ("Because Groenow has not alleged that he was denied all opportunities to

consult confidentially with his attorney, he has not plausibly alleged a Sixth Amendment

violation" even though "monitoring telephone calls with his attorney most likely had a chilling

effect on Groenow's ability to communicate effectively with his attorney"); Schick, 2009 WL

2016926, at *2 (finding, where the plaintiff "neither allege[d] nor offer[ed] evidence that

defendants restricted other means of access to his attorneys, such as mail, monitored

telephone calls, and in-person visits regarding pending criminal matters[,]" that refusing to

grant plaintiff's request for an unmonitored call with his criminal appellate attorney on three

occasions "did not 'unreasonably burden' his opportunity to consult with counsel and to

prepare his appeal"); Bellamy v. McMickens, 692 F.Supp. 205, 214 (S.D.N.Y. 1988)

("[S]tates have no obligation to provide the best manner of access to counsel. Rather,

restrictions on inmates' access to counsel via the telephone may be permitted as long as

prisoners have some manner of access to counsel.").

       Here, plaintiff alleges that on two occasions between August 2018 and March 2019,

while he was incarcerated at Auburn C.F., he was denied a scheduled visit with his criminal

appellate attorney. Compl. at 9, 12. Plaintiff further alleges that on one occasion when he

met with his attorney, his visit was delayed, and occurred in an area in which other

corrections officials and inmates were present. Id. at 6.

                                               29
       As an initial matter, with respect to the two scheduled visitations that did not occur, the

complaint lacks any allegations which plausibly suggest that plaintiff missed these visits as a

result of a prison rule, policy, or practice. Indeed, plaintiff does not allege that any of the

named defendants were personally involved in more than one incident in which a scheduled

visit did not occur. Nor does plaintiff allege that he was prevented from speaking with his

criminal appellate attorney by telephone before or after either missed visit. In fact, by his

own allegations, plaintiff was offered an opportunity to have a "semi-private" telephone call

with his appellate attorney after one of his scheduled visits did not occur, and he turned down

this offer. Compl. at 12, 27. Thus, plaintiff has failed to allege facts which plausibly suggest

that any of the named defendants "unreasonably burdened [his] opportunity to consult with

his attorney and to prepare his defense" through actions which caused him to miss two visits.

       Similarly, with respect to plaintiff's shortened visit with his attorney in a non-private

area of Auburn C.F., as noted, the complaint lacks allegations which plausibly suggest that

plaintiff was denied other means of communicating privately with his criminal appellate

attorney before or after this visit. Moreover, denying an inmate a private room to meet with

his attorney on one occasion, by itself, does not amount to a constitutional violation. See

Schick, 2009 WL 2016933, at *10 ("The Constitution simply does not guarantee Plaintiff

unlimited communications with several attorneys, or the means of communication that

Plaintiff might consider the most convenient or productive.").

       Accordingly, plaintiff's access-to-counsel claims are dismissed pursuant to 28 U.S.C.

§ 1915(e)(2)(B) and U.S.C. § 1915A(b) for failure to state a claim upon which relief may be

granted.

              7. False Misbehavior Report Claims

       Plaintiff alleges that he was issued false misbehavior reports on the following dates

                                                30
and by the following defendants: (1) on March 3, 2019, by defendant Pickett; (2) on March 6,

2019, by defendant Nowak; and (3) on March 20, 2019, by an unidentified official. Compl. at

27-28.13

        It is well settled that "a prison inmate has no general constitutional right to be free from

being falsely accused in a misbehavior report." Boddie v. Schnieder, 105 F.3d 857, 862 (2d

Cir. 1997) (citing Freeman v. Rideout, 808 F.2d 949, 951 (2d Cir. 1986), cert. denied, 485

U.S. 982 (1988)); accord Pittman v. Forte, No. 9:01-CV-0100, 2002 W L 31309183, at *5

(N.D.N.Y. July 11, 2002) (Sharpe, M.J.); see Santana v. Olson, No. 07-CV-0098, 2007 WL

2712992, at *2 (W.D.N.Y. Sept. 13, 2007) ("[T]he filing of a false behavior report by a

correctional officer does not state a claim for relief."). The only way that false accusations

contained in a misbehavior report can rise to the level of a constitutional violation is when

there has been more, such as "retaliation against the prisoner for exercising a constitutional

right." Boddie, 105 F.3d at 862. Here, plaintiff alleges no facts which plausibly suggest that

any of the named defendants who allegedly issued him a false misbehavior report did so in

retaliation for his exercise of a constitutional right. In addition, "[t]he filing of a false report

does not, of itself, implicate the guard who filed it in constitutional violations which occur at a

subsequent disciplinary hearing."14 Williams v. Smith, 781 F.2d 319, 324 (2d Cir. 1986)

(rejecting prisoner's "but for" argument as to guard who prepared misbehavior report but was

not involved in Tier III hearing) (citation omitted).


        13
          Plaintiff also alleges that defendants Grady and Kirkwood issued him a misbehavior report on
September 18, 2018, and that three of the five charges in that report were dismissed, but he does not allege that
the misbehavior report was entirely unwarranted or based on false statements. See Compl. at 22.
        14
            "The only constitutional violation that could occur in this situation is if plaintiff were not provided
adequate due process in any proceeding which is based upon the misbehavior report. In that case, the claim is
not based on [the] truth or falsity of the misbehavior report but instead on the conduct of the hearing itself."
Santana, 2007 WL 2712992, at *2. Plaintiff's Fourteenth Amendment due process claim arising from one of his
disciplinary hearings is addressed separately, below.

                                                        31
        Accordingly, plaintiff's false misbehavior report claims are dismissed pursuant to 28

U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A(b) for failure to state a claim upon which relief

may be granted.

                8. Disciplinary Due Process Claim

        To successfully state a claim under Section 1983 for denial of due process, a plaintiff

must establish both the existence of a protected liberty or property interest, and that he or

she was deprived of that interest without being afforded sufficient process. Shakur v. Selsky,

391 F.3d 106, 118 (2d Cir. 2004) (citing Kentucky Dep't of Corrs. v. Thompson, 490 U.S.

454, 460 (1989)). Due process generally requires that the state afford individuals "some kind

of hearing" prior to depriving them of a liberty or property interest. DiBlasio v. Novello, 344

F.3d 292, 302 (2d Cir. 2003).

        An inmate's protected liberty interest is implicated where the punishment at issue

imposes an "atypical and significant hardship on the inmate in relation to the ordinary

incidents of prison life." Sandin v. Conner, 515 U.S. 472, 484 (1995). The duration of the

challenged confinement, while not determinative, is a significant factor under Sandin. The

Second Circuit generally takes the position that normal confinement in a segregated housing

unit of 101 days or less does not constitute an "atypical and significant hardship" under

Sandin. Colon v. Howard, 215 F.3d 227, 231 (2d Cir. 2000) (citing Sealey v. Giltner, 197

F.3d 578, 589-90 (2d Cir. 1999)). 15 The "atypicality" inquiry under Sandin is normally a

question of law. Colon, 215 F.3d at 230-31; Sealey, 197 F.3d at 585. In making that



        15
           A New York state inmate confined in SHU is placed in a solitary confinement cell for twenty-three
hours a day. The inmate may exercise in the yard for one hour each day; is limited to two showers a week; and
may not work or attend programming. See Colon v. Howard, 215 F.3d 227, 230 (2d Cir. 2000); N.Y. Comp.
Codes R. & Regs., tit. 7, §§ 304.1-.14 (2008). An inmate on "keeplock" is confined to his cell, room or housing
unit and does not enjoy full participation in the normal prison routine. See Gittens v. LeFevre, 891 F.2d 38, 39
(2d Cir. 1989); N.Y. Comp. Codes R. & Regs. tit. 7, § 251-1.6 (2008).

                                                       32
determination the Court must consider the specific circumstances of the confinement,

including both the duration and the conditions thereof . Id.

       The due process protections afforded inmates facing disciplinary hearings that affect a

liberty or property interest include advance written notice of the charges, a fair and impartial

hearing officer, a hearing that affords the inmate the opportunity to call witnesses and

present documentary evidence, and a written statement of the evidence upon which the

hearing officer relied in making his determination. See Sira v. Morton, 380 F.3d 57, 69 (2d

Cir. 2004) (citing Wolff v. McDonnell, 418 U.S. 539, 563- 67 (1974)). The hearing officer's

findings must be supported by "some" "reliable evidence." Id. (citing Superintendent v. Hill,

472 U.S. 445, 455 (1985)).

       Here, liberally construed, plaintiff's complaint alleges that defendant Babin denied him

due process during his disciplinary hearing arising out of charges in a misbehavior report

issued on March 20, 2019, by refusing to call or interview certain witnesses, not allowing him

to question the witnesses that were interviewed, and disregarding a witness's statement of

plaintiff's innocence. Compl. at 28-29. The complaint further alleges that defendant Babin

sentenced plaintiff to thirty days of SHU confinement beyond the twenty-three days plaintiff

spent in SHU while awaiting the completion of his disciplinary hearing, as well as one month

of lost good time credits. Id. at 29.

       As an initial matter, plaintiff filed his supplemental pleading regarding his disciplinary

sentence on the same date that the sentence was imposed. See Compl. at 28-29. As of

that date, plaintiff had served only twenty-three days in SHU while awaiting the completion of

his disciplinary hearing. Id.

       It is impossible that plaintiff could have administratively appealed or exhausted a claim

arising out of his disciplinary hearing at the time he filed his supplemental pleading. Thus,

                                                33
plaintiff's claim is premature.

       In any event, neither a twenty-three day confinement in SHU, nor a fifty-three day

confinement in SHU, by itself, implicates atypicality. See Colon, 215 F.3d at 231; Elleby v.

Martucello, No. 9:16-CV-1335 (MAD/DEP), 2018 W L 3769965, at *3 (N.D.N.Y. Aug. 9, 2018)

("The Court notes that Plaintiff was sentenced to 90 days in SHU which, without additional

allegations, is insufficient to establish that he suffered from an atypical and significant

confinement as required by Sandin."). Because plaintiff has not even completed his

disciplinary sentence, and the complaint is totally devoid of any facts regarding the conditions

of his SHU confinement during the twenty-three day period he has already served, there is

no basis for this Court to infer that plaintiff's SHU conditions differed in any way from normal

SHU conditions, or that the confinement was an atypical and significant hardship in relation

to the ordinary incidents of prison life. Thus, plaintiff has also failed to plead the existence of

a valid liberty interest with respect to his SHU confinement. See, e.g., Elleby, 2018 WL

3769965, at *3 ("Plaintiff does not allege that the conditions in which he was kept were more

onerous than normal SHU conditions. Because Plaintiff fails to allege that he suffered from

an atypical and significant confinement, Magistrate Judge Peebles correctly found Plaintiff’s

due process claim should be dismissed."); Shuler v. Brown, No. 9:07-CV-0937, 2009 W L

790973 (TJM/GHL), at *1, *9 (N.D.N.Y. Mar. 23, 2009) (adopting the view "that a motion to

dismiss can be granted where a prisoner who served less than 101 days in the SHU alleges

that his procedural due process rights were violated but does not allege conditions more

severe than normal SHU[,]" noting that a prisoner's right to relief under a procedural due

process theory based solely on a contention "that his SHU confinement lasted for a period of

something less than 101 days, without alleging that he served that SHU term under

conditions more severe than normal SHU conditions, . . . is purely speculative").

                                                34
        Based upon the foregoing, plaintiff's due process claim is dismissed pursuant to 28

U.S.C. § 1915(e)(2)(B) and U.S.C. § 1915A(b) for failure to state a claim upon which relief

may be granted.16

                 9. Conditions-of-Confinement Claim

        The Eighth Amendment explicitly prohibits the infliction of "cruel and unusual

punishment." U.S. Const. amend. VIII. The Second Circuit, in addressing the needs

protected by the Eighth Amendment, has stated that sentenced prisoners are entitled to

"adequate food, clothing, shelter, sanitation, medical care and personal safety." Wolfish v.

Levi, 573 F.2d 118, 125 (2d Cir. 1978), rev'd on other grounds sub nom. Bell v. Wolfish, 441

U.S. 520 (1979); Lareau v. Manson, 651 F.2d 96, 106 (2d Cir. 1981). To demonstrate that

the conditions of confinement constitute cruel and unusual punishment in violation of the

Eighth Amendment, a plaintiff must satisfy both an objective and subjective element. See

Jolly v. Coughlin, 76 F.3d 468, 480 (2d Cir. 1996). A plaintiff must demonstrate that (1) the

conditions of confinement resulted in "unquestioned and serious deprivations of basic human

needs," Anderson v. Coughlin, 757 F.2d 33, 35 (2d Cir. 1985); see also Jolly, 76 F.3d at 480,

and (2) the defendants acted with "deliberate indifference." Wilson v. Seiter, 501 U.S. 294,

303-04 (1991).


        16
              The Court would also note that plaintiff's disciplinary sentence involves "mixed sanctions," i.e.,
"sanctions that affect both (a) the duration of his imprisonment and (b) the conditions of his confinement."
Peralta v. Vasquez, 467 F.3d 98, 103 (2d Cir. 2006). In Heck v. Humphrey, 512 U.S. 477 (1994), the Supreme
Court held that a Section 1983 action seeking money damages is not cognizable if a decision in favor of the
plaintiff would necessarily invalidate a criminal conviction unless that "conviction or sentence has been reversed
on direct appeal, expunged by executive order, declared invalid by a state tribunal . . . or called into question by a
federal court's issuance of a writ of habeas corpus . . . ." Heck, 512 U.S. at 487 (internal citation omitted). In
Edwards v. Balisok, 520 U.S. 641 (1997), the Supreme Court made clear that Heck's favorable termination rule
applies to challenges made under Section 1983 to procedures used in disciplinary proceedings that deprived a
prisoner of good time credits. See Peralta, 467 F.3d at 103. In Peralta, the Second Circuit held that "a prisoner
subject to such mixed sanctions can proceed separately, under § 1983, with a challenge to the sanctions
affecting his conditions of confinement without satisfying the favorable termination rule, but . . . he can only do so
if he is willing to forgo once and for all any challenge to any sanctions that affect the duration of his confinement."
Id. (emphasis in original).

                                                         35
        The first prong is objective and requires that prison officials provide inmates with

"basic human needs, one of which is 'reasonable safety.'" Helling v. McKinney, 509 U.S. 25,

30, 33 (1993) (quoting DeShaney v. Winnebago Cty. Dep't of Soc. Servs., 489 U.S. 189, 199

(1989)). "The second prong of the deliberate indifference test, culpable intent, in turn,

involves a two-tier inquiry." Hayes v. N.Y.C. Dep't of Corr., 84 F.3d 614, 620 (2d Cir. 1996).

In particular, "a prison official has sufficient culpable intent if he has knowledge that an

inmate faces a substantial risk of serious harm and he disregards that risk by failing to take

reasonable measures to abate the harm." Id. As the Supreme Court has made clear, "the

official must both be aware of facts from which the inference could be drawn that a

substantial risk of serious harm exists, and he must also draw the inference." Farmer v.

Brennan, 511 U.S. 825, 837 (1994).

        Here, plaintiff alleges that the water feed to his toilet was turned off on December 31,

2018, at approximately 4:00 P.M. Compl. at 24. Plaintiff further alleges that at some point

later that day, defendant Remington became aware that plaintiff's toilet was not working

when he conducted a random search of plaintiff's cell, and the next day, defendant Penello

also became aware of the issue. Id.

        Plaintiff does not allege when his toilet began working again.17 Moreover, plaintiff

does not allege that he experienced any complications as a result of not having a properly

functioning toilet, either in the form of exposure to human waste or physical discomfort

caused by an inability to use the toilet in his cell. Accordingly, the complaint fails to allege

facts which plausibly suggest that the conditions of plaintiff's confinement resulted in



        17
          Plaintiff separately alleges that he was transferred to Wende C.F. at some point on January 3, 2019.
Compl. at 19. Thus, at most, plaintiff did not have a properly working toilet for roughly three days. However, the
Court has no basis to infer that the duration of the alleged deprivation was anything more than several hours.

                                                        36
"unquestioned and serious deprivations of basic human needs." See, e.g., Thomas v.

Demeo, No. 15-CV-9559, 2017 WL 3726759, at *6 (S.D.N.Y. Aug. 28, 2017) (no claim for

unsanitary cell conditions, since plaintiff did not allege details showing "the duration and the

severity of [his] experience being exposed to unsanitary conditions" (quoting Willey v.

Kirkpatrick, 801 F.3d 51, 68 (2d Cir. 2015)); Whitted v. Lazerson, No. 96-CV-2746, 1998 WL

259929, at *3 (S.D.N.Y. May 21, 1998) ("The temporary deprivation of the right to use the

toilet, in the absence of serious physical harm or a serious risk of contamination, simply does

not rise to the level of an Eighth Amendment violation."); Odom v. Keane, No. 95-CV-9941,

1997 WL 576088, at *4-5 (S.D.N.Y. Sept.17, 1997) (Sotomayor, J.) (holding that the absence

of a working toilet in one's prison cell for approximately ten hours, absent an allegation that

the prisoner risked contamination by contact with human waste, "does not rise to the level of

cruel and unusual punishment").

       In addition, while plaintiff identifies two defendants who were allegedly aware that

plaintiff did not have a working toilet less than one day after the issue arose, the complaint

lacks any allegations which plausibly suggest that either of these individuals were also aware

that plaintiff faced a substantial risk of serious harm based on the non-working toilet. Thus,

the complaint also fails to allege facts which plausibly suggest that any named defendant

from Auburn C.F. acted with "deliberate indifference" to plaintiff's basic human needs.

       Accordingly, plaintiff's conditions-of-confinement claim is dismissed pursuant to 28

U.S.C. § 1915(e)(2)(B) and U.S.C. § 1915A(b) for failure to state a claim upon which relief

may be granted.

              10. Violation of DOCCS Directives

       In one section of the complaint, plaintiff alleges that "staff officers" from Auburn C.F.

have failed to "follow or respect their own directives on how to handle legal work only in the

                                               37
presence of an inmate." See Compl. at 20. A section 1983 claim brought in federal court is

not the appropriate forum to raise violations of prison regulations. See Hyman v. Holder, No.

96-7748, 2001 WL 262665, at *6 (S.D.N.Y. Mar. 15, 2001) (concluding that allegations that

prison officials failed to follow prison regulations are not sufficient to give rise to a Section

1983 claim). Because an official's failure to comply with a DOCCS directive does not give

rise to a Section 1983 claim, all claims asserted in plaintiff's complaint on that basis are

dismissed pursuant to 28 U.S.C. 1915(e)(2)(B) and 28 U.S.C. § 1915A(b) f or failure to state

a claim upon which relief may be granted.

IV.    PRELIMINARY INJUNCTION MOTION

       Preliminary injunctive relief "'is an extraordinary and drastic remedy, one that should

not be granted unless the movant, by a clear showing, carries the burden of persuasion.'"

Moore v. Consolidated Edison Co. of New York, Inc., 409 F.3d 506, 510 (2d Cir. 2005)

(quoting Mazurek v. Armstrong, 520 U.S. 968, 972 (1997)). The standard a court must utilize

in considering whether to grant a request for injunctive relief is well-settled in this Circuit.

Citigroup Global Mkts., Inc. v. VCG Special Opportunities Master Fund Ltd. , 598 F.3d 30, 35,

38 (2d Cir. 2010). To prevail on a motion for preliminary injunctive relief, a plaintiff must

demonstrate irreparable harm and either a substantial likelihood of success on the merits of

the claim, or sufficiently serious questions going to the merits and a balance of hardships

tipping decidedly in his favor. Id. at 35; Cacchillo v. Insmed, Inc., 638 F.3d 401, 405-06 (2d

Cir. 2011). However, when the moving party seeks a mandatory injunction that alters the

status quo by commanding a positive act, the burden is "even higher." Cacchillo, 638 F.3d at

405-06; see Jolly v. Coughlin, 76 F.3d 468, 473 (2d Cir. 1996). Thus, a mandatory

preliminary injunction "should issue only upon a clear showing that the moving party is



                                                 38
entitled to the relief requested, or where extreme or very serious damage will result from a

denial of preliminary relief." Citigroup Global Markets, 598 F.3d at 35 n.4 (internal quotation

marks omitted).

       "'A showing of irreparable harm is the single most important prerequisite for the

issuance of a preliminary injunction.'" Faiveley Transport Malmo AB v. Wabtec Corp., 559

F.3d 110, 118 (2d Cir. 2009) (quoting Rodriguez v. DeBuono, 175 F.3d 227, 234 (2d Cir.

1999)). Speculative, remote or future injury is not the province of injunctive relief. Los

Angeles v. Lyons, 461 U.S. 95, 111-12 (1983). Rather, a plaintif f seeking to satisfy the

irreparable harm requirement must demonstrate that "absent a preliminary injunction [he or

she] will suffer an injury that is neither remote nor speculative, but actual and imminent, and

one that cannot be remedied if a court waits until the end of trial to resolve the harm."

Faiveley, 559 F.3d at 118 (internal citation and quotation marks omitted).

       Plaintiff's Preliminary Injunction Motion seeks wide-ranging affirmative relief

addressing potential future harm associated with cell searches, attorney visits, harassment,

and access to mail, the law library, legal materials, and a working typewriter. See Preliminary

Injunction Motion at 1-2. Plaintiff essentially seeks an order from this Court directing DOCCS

officials to properly follow DOCCS Directives and not violate plaintiff's constitutional rights.

Id. Plaintiff's request is denied for several reasons.

       First, the only claims that now remain in this action are plaintiff's retaliation and free-

flow-of-mail claims. Plaintiff has not explained how his requested relief bears any

relationship to these claims, which relate to discrete events that occurred on and before




                                                39
February 4, 2019, i.e., more than two months before plaintiff filed his motion.18

        Second, much, if not all, of the injunctive relief plaintiff seeks would require restrictions

placed on officials who are not defendants in the present action. Injunctive relief is available

against non-parties only under very limited circumstances, none of which are present here.

See Fed. R. Civ. P. 65(d)(2); Doctor's Associates, Inc. v. Reinert & Duree, P.C., 191 F.3d

297, 302-03 (2d Cir. 1999); United States v. Regan, 858 F.2d 115, 120 (2d Cir. 1988); see

also In re Rationis Enterprises, Inc. of Panama, 261 F.3d 264, 270 (2d Cir. 2001) ("A court

may not grant a final, or even an interlocutory, injunction over a party over whom it does not

have personal jurisdiction.").

        Third, plaintiff's request for DOCCS officials to properly follow DOCCS Directives and

not violate his constitutional rights is tantamount to a request that all officials at Auburn C.F.

"obey the law." "Obey the law" injunctions are vague, do not require a defendant to do

anything more than that already imposed by law, subject the defendant to contempt rather

than statutorily prescribed sanctions, and are not readily capable of enforcement. As such,

these injunctions are not favored. See N.L.R.B. v. Express Pub. Co., 312 U.S. 426, 435-36

(1941); see also Rowe v. New York State Division of Budget, No. 1:11-CV-1150 (LEK/DRH),

2012 WL 4092856, at *7 (N.D.N.Y. Sept. 17, 2012); New York v. Shinnecock Indian Nation,

560 F. Supp. 2d 186, 189 (E.D.N.Y. 2008). According to the Second Circuit, "'[u]nder Rule

65(d), an injunction must be more specific than a simple command that the defendant obey

the law."" S.C. Johnson & Son, Inc. v. Clorox Co., 241 F.3d 232, 240 (2d Cir. 2001) (quoting

Peregrine Myanmar Ltd. v. Segal, 89 F.3d 41, 51 (2d Cir. 1996)).



        18
           With regard to legal mail, plaintiff seeks an order that he be provided with confirmation from the "mail
room" when items delivered by him are placed in the mail. See Preliminary Injunction Motion at 2. Plaintiff's
free-flow-of-mail claim, however, relates to incoming mail.

                                                        40
       Fourth, plaintiff's fear that named and unnamed officials at Auburn C.F. might mistreat

him in the future is purely speculative and, therefore, patently insufficient to make the

showing required for the issuance of preliminary injunctive relief. See Slacks v. Gray, No.

9:07-CV-0501 (NAM/GJD), 2008 WL 2522075, at *1 (N.D.N.Y. June 25, 2008) (allegations of

future injury without more do not establish a real threat of injury).

       Fifth, plaintiff's submissions, which are construed to seek mandatory injunctive relief,

fail to demonstrate, with evidence, a "clear and substantial" showing of a likelihood of

success or that extreme or very serious damage will result if the motion is denied. Indeed,

plaintiff offers no evidence to even meet the lesser standard required for a prohibitory

injunction – a likelihood of success on the merits of his underlying claims, or sufficiently

serious questions going to the merits and a balance of hardships tipping decidedly in his

favor. See Ivy Mar Co. v. C.R. Seasons Ltd., 907 F. Supp. 547, 561 (E.D.N.Y. 1995) ("[B]are

allegations, without more, are insufficient for the issuance of a preliminary injunction.");

Hancock v. Essential Res., Inc., 792 F. Supp. 924, 928 (S.D.N.Y. 1992) ("Preliminary

injunctive relief cannot rest on mere hypotheticals."); Moore, 409 F.3d at 510 (preliminary

injunctive relief "'is an extraordinary and drastic remedy, one that should not be granted

unless the movant, by a clear showing, carries the burden of persuasion.'") (quoting Mazurek

v. Armstrong, 520 U.S. 968, 972 (1997)); Groves v. Davis, No. 9:11-CV-1317 (GTS/RFT),

2012 WL 651919, at *8 (N.D.N.Y. Feb. 28, 2012) ("Plaintiff's allegations, standing alone, are

not sufficient to entitle him to preliminary injunctive relief."); Fox v. Anthony, No. 6:10-CV-839

(GTS/ATB), 2010 WL 3338549, at *2 (N.D.N.Y. July 15, 2010) ("Plaintiff has submitted no

evidence, other than his own speculation that defendants . . . will retaliate against him when

they find out that he filed this law suit. The same claim could be made by any inmate who

names corrections officers as defendants in any action."), report and recommendation

                                                41
adopted by 2010 WL 3338558 (N.D.N.Y. Aug. 23, 2010).

        Based upon the foregoing, plaintiff's request for injunctive relief is denied.19

V.      CONCLUSION

        WHEREFORE, for the foregoing reasons, it is hereby

        ORDERED that plaintiff's IFP Application (Dkt. No. 2) is GRANTED20; and it is further

        ORDERED that the Clerk provide the Superintendent of the facility, designated by

plaintiff as his current location, with a copy of plaintiff's authorization form (Dkt. No. 9), and

notify the official that this action has been filed and that plaintiff is required to pay to the

Northern District of New York the entire statutory filing fee of $350.00 pursuant to 28 U.S.C.

§ 191521; and it is further

        ORDERED that the Clerk provide a copy of plaintiff's authorization form (Dkt. No. 9) to

the Financial Deputy of the Clerk's Office; and it is further

        ORDERED that the Clerk file a copy of the Claims and Supporting Documents (Dkt.

No. 3-4) immediately following the signature page of the complaint, and a copy of the

Supplement to Complaint (Dkt. No. 11) immediately following the Claims and Supporting

Documents insert; and it is further

        ORDERED that the Clerk is directed to amend the docket to add Babin, Hearing



        19
            Plaintiff is advised that concerns regarding his current conditions of confinement at Auburn C.F.
should be addressed through administrative channels at the facility and DOCCS and, if necessary, by means of
a properly filed action.
        20
             Although his IFP Application has been granted, plaintiff will still be required to pay fees that he may
incur in this action, including copying and/or witness fees.
        21
             "28 U.S.C. § 1915 permits an indigent litigant to commence an action in a federal court without
prepayment of the filing fee that would ordinarily be charged." Cash v. Bernstein, No. 09-CV-1922, 2010 WL
5185047, at *1 (S.D.N.Y. Oct. 26, 2010). "Although an indigent, incarcerated individual need not prepay the filing
fee at the time of filing, he must subsequently pay the fee, to the extent he is able to do so, through periodic
withdrawals from his inmate accounts." Id. (citing 28 U.S.C. § 1915(b) and Harris v. City of New York, 607 F.3d
18, 21 (2d Cir. 2010)).

                                                          42
Officer, Auburn Correctional Facility, as a defendant; and it is further

        ORDERED that the claims arising out of plaintiff's confinement at Wende Correctional

Facility are severed and transferred to the Western District of New York; and it is further

        ORDERED that the Clerk shall advise the Clerk of the Western District of New York, in

writing, of the entry of this Order and provide that Clerk with a certified copy of this Order and

of the docket sheet for this action, together with all information necessary for the Western

District Clerk to electronically access the documents filed in this action; and it is further

        ORDERED that the Clerk shall remove Wende Correctional Facility, Mr. Klepp, Mr.

Ferrell, Mr. Wade, J. Krygier, Mr. Kintzel, Mr. Sears, Mr. Shaneley, Mr. Brown, Mr. McQuire,

Mr. Byron, Mr. Martin, Mr. Thomas, Mr. Lyman, Mr. Mancini, Mr. Barlow, Mr. Kroel, Mr.

Bradley, Mr. Wade, Stewart Eckert, Benjamine A. Wilson, and Mr. Brown from the docket as

defendants in the Northern District action; and it is further

        ORDERED that plaintiff's First Amendment free-flow-of-mail claim against defendants

Sheftic, Vanni, Shanke, and Carhardt and First Amendment retaliation claim against

defendant Vendetti SURVIVE sua sponte review and require a response; and it is further

        ORDERED that plaintiff's claims for monetary damages against Auburn Correctional

Facility and the non-severed named defendants in their official capacity are DISMISSED

with prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A(b) as barred

by the Eleventh Amendment22; and it is further

        ORDERED that all remaining claims are DISMISSED without prejudice pursuant to


        22
           Generally, when a district court dismisses a pro se action sua sponte, the plaintiff will be allowed to
amend his action. See Gomez v. USAA Fed. Savings Bank, 171 F.3d 794, 796 (2d Cir. 1999). However, an
opportunity to amend is not required where the defects in the plaintiff's claims are substantive rather than merely
formal, such that any amendment would be futile. Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000); see
Pucci v. Brown, 423 F. App'x 77, 78 (2d Cir. 2011). Because these claims are barred by the Eleventh
Amendment, leave to amend to would be futile.

                                                        43
28 U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A(b) f or failure to state a claim upon which

relief may be granted23; and it is further

        ORDERED that Auburn Correctional Facility is DISMISSED with prejudice as a

defendant; and it is further

        ORDERED that the following individuals are DISMISSED without prejudice as

defendants: Ms. Jones, Mr. Kirkwood, Mr. Wheeler, Ms. Vullwhite, Mr. Knapp, Mr. Norris, Mr.

Vanderwerff, J. Remington, Mr. "D", Mr. Milnane, Mr. Nowak, Mr. Pickert, Mr. Penello, Mr.

Corey, Mr. Grady, Anthony Smith, Ms. Simmons, Mr. Powell, Timothy McCarthy, Brenda J.

Walsh, Michael C. Polcovich, Thomas J. Loughren, Leanne Callahan; and it is further

        ORDERED that plaintiff's Preliminary Injunction Motion (Dkt. No. 3) is DENIED

without prejudice; and it is further

        ORDERED that the Clerk shall issue summonses and forward them, along with copies

of the complaint, to the United States Marshal for service upon defendants Sheftic, Vanni,

Shanke, Carhardt, and Vendetti. The Clerk shall forward a copy of the summons and

complaint by mail to the Office of the New York State Attorney General, together with a copy

of this Decision and Order; and it is further

        ORDERED that a response to the complaint be filed by defendants Sheftic, Vanni,

Shanke, Carhardt, and Vendetti, or their counsel, as prov ided for in the Federal Rules of Civil

Procedure; and it is further

        ORDERED that all pleadings, motions and other documents relating to this action


        23
             Should plaintiff seek to pursue any of the claims dismissed without prejudice, he must file an
amended complaint. Any amended complaint, which shall supersede and replace the original complaint in its
entirety, must allege claims of misconduct or wrongdoing against each named defendant which plaintiff has a
legal right to pursue, and over which jurisdiction may properly be exercised. Any amended complaint filed by
plaintiff must also comply with the pleading requirements of Rules 8 and 10 of the Federal Rules of Civil
Procedure.

                                                      44
must bear the case number assigned to this action and be filed with the Clerk of the United

States District Court, Northern District of New York, 7th Floor, Federal Building, 100 S.

Clinton St., Syracuse, New York 13261-7367. Plaintiff must comply with all requests by the

Clerk's Office for any documents that are necessary to maintain this action. All parties must

comply with Local Rule 7.1 of the Northern District of New York in filing motions; motions will

be decided on submitted papers, without oral argument, unless otherwise ordered by this

Court. Plaintiff is also required to promptly notify the Clerk's Office and all parties or

their counsel, in writing, of any change in his address; his failure to do so may result

in the dismissal of this action; and it is further

       ORDERED that the Clerk shall serve a copy of this Decision and Order on plaintiff.

IT IS SO ORDERED.

May 9, 2019
Albany, New York




                                               45
